Citation Nr: 1121975	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  10-38 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to nonservice-connected pension.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel







INTRODUCTION

The Veteran had active service from May 1967 to May 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The case remains under the jurisdiction of the St. Petersburg, Florida RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Subject to certain income and estate limitations, pension is payable to a veteran who has served for 90 days or more during a period of war and who is permanently and totally disabled from nonservice-connected disability which is not the result of his own willful misconduct.  38 U.S.C.A. §§ 1502, 1521 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.2(f), 3.23, 3.3 (2010).  In this case, the Veteran satisfies the requirement of serving during a period of war, the Vietnam War era.  Moreover, there is no current evidence that his income or assets render him ineligible for pension benefits.  Accordingly, the issue of entitlement to VA pension turns on whether he is permanently and totally disabled as a result of nonservice-connected disabilities that were not the result of his own willful misconduct.

For the purposes of pension cases, the United States Court of Veterans Appeals (Court) has provided an analytical framework for determining whether a veteran is unemployable.  See Talley v. Derwinski, 2 Vet. App. 282 (1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); and Brown v. Derwinski, 2 Vet. App. 444 (1992).  The holdings in those cases are to the combined effect that VA has a duty to ensure: that an appropriate rating for each disability of record is assigned using the approach mandated by Schafrath v. Derwinski, 1 Vet. App. 589 (1991); that the "average person" and "unemployability" tests are both applied; and that if the benefit may not be awarded under the "average person" or "unemployability" tests, a determination is made as to whether there is entitlement to nonservice-connected disability pension on an extra-schedular basis.

The average person or "objective" test is rooted in the provisions of 38 U.S.C.A. § 1502(a)(1) (West 2002 & Supp. 2010) and 38 C.F.R. § 4.15 (2010), and mandates that total disability will be found to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, provided that the impairment is reasonably certain to continue throughout the life of the disabled person.  

The unemployability or "subjective" test arises from 38 U.S.C.A. § 1521(a), and 38 C.F.R. §§ 3.321(b)(2) and 4.17, and mandates that where it is shown that the appellant's disabilities meet the percentage requirements of 38 C.F.R. § 4.16, and are permanent in nature, a determination should be made as to whether such disabilities render him or her incapable of substantially gainful employment.  If so, the veteran again meets the requirements of the law for the benefit at issue.  To meet the percentage requirements of 38 C.F.R. § 4.16, the veteran must suffer from one disability ratable at 60 percent or more, or two or more disabilities where one of the disabilities is ratable at 40 percent or more, and the combined rating for all of the disabilities is 70 percent or more.  Finally, where the veteran does not meet either the "average person" or "unemployability" tests, a determination is required as to whether the veteran should be granted entitlement to nonservice-connected disability pension on an extra-schedular basis, pursuant to the provisions of 3.321(b)(2) on the basis that he or she is unemployable by virtue of age, occupational background, or other related factors.  

VA also considers a veteran to be permanently and totally disabled if he is a patient in a nursing home for long-term care due to disability, or determined to be disabled for Social Security Administration (SSA) purposes.  38 U.S.C.A. § 1502 (West 2002 & Supp. 2010).  In this context, nursing home care does not include care in a VA domiciliary.  38 U.S.C.A. § 101(28).  In addition, disability pension is payable to each veteran who meets the wartime service requirements and who is 65 years of age or older.  See 38 U.S.C.A. § 1513.  

Here, while the Veteran has reportedly been determined by SSA to be eligible for SSA disability benefits, the RO has taken the position that the injuries for which SSA benefits have been awarded occurred in connection with an April 29, 2009, motorcycle accident which was caused by the Veteran driving under the influence of drugs and alcohol, and that there was otherwise still insufficient evidence that these and other nonservice-connected disabilities caused the Veteran any permanent or total disability.  In addition, the Veteran has recently turned 64 and will not turn 65 until May 2012.  Thus, the issue of entitlement to VA pension will continue to turn on whether the Veteran is permanently and totally disabled as a result of nonservice-connected disabilities that were not the result of his own willful misconduct.  In order to properly address the issue, however, the Board finds that further development is necessary in this matter.  

First, the Veteran indicated in his September 2010 VA Form 9 that he had a scheduled appointment with his primary care physician at the Bay Pines, Florida VA Medical Center in addition to an orthopedic consultation that he believed would result in an opinion from his treating physician that he was permanently and totally disabled.  In addition, the record currently reflects that while the Veteran's most disabling conditions had previously consisted of sinus bradycardia, moderate pulmonary hypertension, and residuals of pelvic fracture, following his April 2009 motorcycle accident, the Veteran's disabling conditions now include residuals of fractures to C7 and at T12-L1, and barotrauma to the left tympanic membrane resulting from carbon monoxide poisoning in August 2010.  There is also an indication in the record that additional pertinent VA treatment records may be in the possession of the Tampa, Florida VA Medical Center and James A. Haley Veterans Hospital.  Consequently, since the most recent VA treatment record in the Veteran's claims folder is dated in August 2010, and there is a strong likelihood that there are additional relevant VA treatment records that are not currently of record, the Board finds that remand is necessary to obtain these additional VA treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In addition, although the record reflects that the Veteran is reportedly in receipt of SSA disability benefits, there is no indication that the RO ever requested the Veteran's records from SSA.  In this regard, the Board notes that the question of whether the Veteran's SSA records contain evidence relevant to the claim cannot be resolved without a review of those records.  As such, these records must be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2010); see also Murinscak v. Derwinski, 2 Vet. App. 363 (1992).

Moreover, since injury associated with misconduct is not to be considered in connection with a claim for nonservice-connected VA pension, the Board finds that appropriate arrangements should be made to obtain any police report prepared in connection with the Veteran's motorcycle accident of April 29, 2009, in which he reportedly sustained fractures to the cervical and thoracolumbar spine.  

Finally, following the completion of the above-requested action, the Veteran should be provided with a new VA examination to determine the level of functional impairment associated with all of the disabilities shown, and whether they are permanent in nature, and if so, constitute sufficient impairment of mind or body to render it impossible for the average person to follow a substantially gainful occupation, and/or render the Veteran incapable of substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to obtain the Veteran's VA treatment records from the Tampa, Florida VA Medical Center and James A. Haley Veterans Hospital.  Arrangements should also be made to obtain any additional VA treatment records for the Veteran from the Bay Pines, Florida VA Medical Center, dated since August 2010.  

2.  Make arrangements to obtain copies of all documents or evidentiary material pertaining to the Veteran's application for SSA disability benefits in approximately June 2009.  If these records are not available, a negative reply must be provided.

3.  Appropriate steps should be taken to obtain any police report prepared in connection with the Veteran's motorcycle accident of April 29, 2009, in which he reportedly sustained fractures to the cervical and thoracolumbar spine.  

4.  Thereafter, schedule the Veteran for a VA general medical examination for pension purposes to determine the extent and severity of all of the disabilities present, to include the Veteran's sinus bradycardia, moderate pulmonary hypertension, residuals of pelvic fracture, residuals of fractures to C7 and at T12-L1, and barotrauma to the left tympanic membrane, and whether those disabilities are permanent in nature.  The Veteran's claims folder and a separate copy of this remand should be made available to and reviewed by the examiner in conjunction with the examination.  All indicated studies should be conducted.

The VA examination report should include a detailed description of the Veteran's symptoms, clinical findings, and associated functional impairment.  The examiner should also identify the level of functional impairment associated with all of the disabilities shown, and indicate whether they are permanent in nature, and if so, constitute sufficient impairment of mind or body to render it impossible for the average person to follow a substantially gainful occupation, and/or render the Veteran incapable of substantially gainful employment.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Review the claims file to ensure that all of the foregoing requested development has been completed.  In particular, carefully review the VA examination report to ensure that it is responsive to and in complete compliance with the directives of this remand and if it is not, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  Finally, readjudicate the issue of entitlement to nonservice-connected disability pension, to include the question of extraschedular entitlement to pension under the provisions of 38 C.F.R. § 3.321(b)(2) (2010).  If the benefits sought on appeal are not granted, issue a supplemental statement of the case, and give the Veteran and his representative an appropriate amount of time to respond.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


